Title: To Thomas Jefferson from Washington Boyd, 7 May 1805
From: Boyd, Washington
To: Jefferson, Thomas


                  May the 7th. 1805. Recd. of Thomas Jefferson Esq President of the United States twelve dollars for License to use a Charriot in Washington City from the 1st. of July 1804 to the 1st of July 1805
                  
                     Washington Boyd 
                     
                     Treasurer of W. City
                  
                  
                     May the 7th 1805 Recd of Thomas Jefferson Esqr. President of the United States eighteen dollars for licence to use two Phaetons in Washington City from the 1st. of July 1804 to the 1st of July 1805.
                  
                  
                     Washington Boyd 
                     
                     Treasur. of W. City
                  
                  
                     May the 7th. 1805. Recd. of Thomas Jefferson Esqr. President of the United States two dollars for licence to use one Gig in Washington City from the 1st. day of July 1804 to the 1st. of July 1805.
                  
                  
                     Washington Boyd 
                     
                     Treasur. of W. City
                  
               